PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of
SUNATA et al.
Application No. 16/290,633
Filed: March 01, 2019
Attorney Docket No. 114124-0242
:
:
:   DECISION ON REQUEST FOR 
:   REFUND
:



This is a decision on the requests for refunds filed October 26, 2021.

The request for refund is Granted.

Applicant request a refund of $2,140.00 for duplicate fees paid on October 22, 2021 and October 26, 2021, for the filing of an ePetition to Withdraw from Issuance, RCE and QPIDS.

The Office finance records show that duplicate fee payments for were paid. Therefore, a total of $2,140.00 has been refunded to applicant’s credit card account on January 05, 2022

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  

Telephone inquiries concerning this decision should be directed to Michelle R. Eason at (571) 272-4231.  



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions